DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1-3, 7, 11, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0285844 A1, hereinafter referred as “Park”).
 	Regarding claim 1, Park discloses an electronic device (Abstract discloses electronic device) comprising: 
 	a display panel comprising a display screen configured to display an image (¶0088 discloses the display 160 may include, for example, a liquid crystal display (LCD), a light emitting diode (LED) display, an organic light emitting diode (OLED) display, or a micro electro mechanical system (MEMS) display, or an electronic paper display. The display 160 may display various contents (e.g., text, image, video, icon, or symbol) to, for example, the user); 
 	an antenna (3008) coupled to the display panel and disposed on the display screen (3006) (Fig. 30, ¶0516 and ¶0742 discloses the conductive pattern 3008 used as an antenna radiator may be disposed between the window 3001 and the display panel 3006); 
 	a touch sensor pattern (3003) separated from the antenna (3008) (Fig. 30 and ¶0520 discloses the conductive pattern 3008 may be disposed between the second portion 3006-2 of the display panel 3006 and the window 3001; and ¶0519 discloses the touch panel 3003 may not be disposed between the second portion 3006-2 of the display panel 3006 and the window 3001) and disposed on the display screen (Fig. 30 and ¶0516 discloses the touch panel 3003 may be disposed between the window 3001 and the display panel 3006); and 
 	a first connecting member (4820) disposed outside the display screen (4860) (Fig. 48) and mounted with a touch sensor driving circuit (Fig. 48 and ¶0748 discloses a touch sensing circuit (e.g., a touch IC)…  mounted on the… PCB 4820).
	Regarding claim 2, Park discloses the electronic device of claim 1, further comprising a second connecting member (FPCB) that connects the touch sensor driving circuit to the touch sensor pattern (1403) (Figs. 14, 48 and ¶0325 discloses according to various embodiments, the display 1400 may further include an electrical connection means (e.g., FPCB) 14031 for electrically interconnecting the touch panel 1403 and the PCB), and is at least partially more flexible than the first connecting member (PCB) (¶0324 discloses electric connection means 14061 (e.g., a flexible printed circuit board (FPCB)) [which is inherently more flexible than] a printed circuit board (PCB)).
	Regarding claim 3, Park discloses the electronic device of claim 2, wherein the first connecting member comprises a wireless signal processing circuit (¶0746 discloses a communication circuit (not illustrated) mounted on the PCB 4820), and the second connecting member is configured to connect the wireless signal processing circuit to the antenna (¶0746 discloses the conductive pattern of the display 4860 may be electrically connected to a communication circuit (not illustrated) mounted on the PCB 4820 via the FPCB 48001).
	Regarding claim 7, Park discloses the electronic device of claim 1, wherein the display panel comprises a plurality of layers (Fig. 22 and ¶0435 discloses a display 2200 may include a window 2201, a conductive pattern 2208, a touch panel 2203, a display panel 2206, or a pressure sensing sensor 2210), and the touch sensor pattern is coupled to the display panel (¶0255 and ¶0439 discloses the touch panel 2203 may be electrically connected to a touch sensing circuit that is mounted in an electronic device (e.g., the electronic device 101 of FIG. 1) that is mounted with the display 2200, and may support a touch input or a hovering input).
	Regarding claim 11, Park discloses the electronic device of claim 1, wherein the display screen comprises a front display screen and a lateral display screen oriented at different angles (Fig. 21 and ¶0426 discloses the display 2100 may include a substantially flat first portion 2100-1 and a second portion 2100-2 that extends from the first portion 2100-1 to be curved), and the touch sensor pattern is disposed on the lateral display screen (Fig. 21 and ¶0429 discloses the window 2101, the conductive pattern 2108, the touch panel 2103, and the display panel 2106 may be disposed in the first portion 2100-1 and the second portion 2100-2).
	Regarding claim 12, Park discloses the electronic device of claim 11, wherein the display panel comprises a flexible display panel (Figs. 5, 21 and ¶0184 discloses the display 590 may be flexible), and the lateral display screen is at least partially composed of a bent edge of the display panel (Figs. 5, 21 and ¶0182 discloses the display 590 may include a first portion exposed through the first edge region 511-21… and a second portion exposed through the second edge region 511-22).
	Regarding claim 17, Park discloses a key driving module coupled to a display panel including a display screen (Fig. 4a and ¶0150 discloses the first face 411 may include touch regions 411-5 and 411-6 for supporting one or more touch keys (not illustrated) mounted on the electronic device 400), comprising: 
 	an antenna (3008) disposed on the display screen (3006) (Fig. 30, ¶0516 and ¶0742 discloses the conductive pattern 3008 used as an antenna radiator may be disposed between the window 3001 and the display panel 3006); 
 	a touch sensor pattern (3003) separated from the antenna (3008) (Fig. 30 and ¶0520 discloses the conductive pattern 3008 may be disposed between the second portion 3006-2 of the display panel 3006 and the window 3001; and ¶0519 discloses the touch panel 3003 may not be disposed between the second portion 3006-2 of the display panel 3006 and the window 3001) and disposed on the display screen (Fig. 30 and ¶0516 discloses the touch panel 3003 may be disposed between the window 3001 and the display panel 3006); 
 	a first connecting member (PCB) disposed outside the display screen (1406, 4860) (Figs. 14, 48) and mounted with a touch sensor driving circuit (Fig. 48 and ¶0748 discloses a touch sensing circuit (e.g., a touch IC)…  mounted on the… PCB 4820); and 
 	a second connecting member (FPCB) that connects the touch sensor driving circuit to the touch sensor pattern (1403) (Figs. 14, 48 and ¶0325 discloses according to various embodiments, the display 1400 may further include an electrical connection means (e.g., FPCB) 14031 for electrically interconnecting the touch panel 1403 and the PCB), and is at least partially more flexible than the first connecting member (PCB) (¶0324 discloses electric connection means 14061 (e.g., a flexible printed circuit board (FPCB)) [which is inherently more flexible than] a printed circuit board (PCB)).
	Regarding claim 18, Park discloses the key driving module of claim 17, wherein the first connecting member (PCB) comprises a wireless signal processing circuit (Fig. 48 and ¶0746 discloses a communication circuit (not illustrated) mounted on the PCB 4820), and the second connecting member (FPCB) is configured to connect the wireless signal processing circuit to the antenna (Fig. 48 and ¶0746 discloses the conductive pattern of the display 4860 may be electrically connected to a communication circuit (not illustrated) mounted on the PCB 4820 via the FPCB 48001).

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Mao (US 2021/0218834 A1, hereinafter referred as “Mao”).
	Regarding claim 4, Park doesn’t explicitly disclose the electronic device of claim 1, wherein the touch sensor driving circuit is configured to control a power on-off function or a volume up-down function.
 	However, in a similar field of endeavor, Mao discloses wherein the touch sensor driving circuit is configured to control a power on-off function or a volume up-down function (¶0011 discloses the AI chip is further configured to:… control one of the arc-shaped display areas to display volume touch keys or game touch keys. The volume touch keys and the game touch keys are all controlled through touch, and a principle of the touch key is the same as a principle of a touch key displayed on a touchscreen of an existing mobile terminal).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park for the purpose of reconfiguring the touchscreen to display plurality of functions.
	Regarding claim(s) 19, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 4, and therefore rejected on similar grounds.

6. 	Claims 5, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al. (US 2017/0237152 A1, hereinafter referred as “Lee”).
	Regarding claim 5, Park doesn’t explicitly disclose the electronic device of claim 1, wherein the antenna comprises an antenna patch having coplanar with a surface of the display screen and a power feeding portion extending from the antenna patch, and the touch sensor pattern is surrounds an edge of the antenna patch.
 	 However, in a similar field of endeavor, Lee discloses wherein the antenna comprises an antenna patch having coplanar with a surface of the display screen (Abstract discloses the display comprises a display panel and a touch panel that is separated from or integrated with the display panel; and Fig. 7 and ¶0101 discloses in the electronic device (e.g., the electronic device 100), a sub-antenna may be formed by utilizing an area of a touch panel 711 arranged on a display area of a display 750, or a sub-antenna may be formed in an area (e.g., on the same plane as the touch panel) that is adjacent to the touch panel 711) and a power feeding portion extending from the antenna patch (Fig. 8a, 8c and ¶0106 discloses the feeder 811 may supply electric power to the main antenna 810), and the touch sensor pattern is surrounds an edge of the antenna patch (Fig. 8c and ¶0110 discloses a slot 857 may be formed between the touch sensing parts 830 of the touch panel or adjacent to the touch sensing part 830. According to an embodiment, a portion of the touch sensing parts 830 of the touch panel may be removed such that the slot 857 is formed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park for the purpose of reducing the thickness of the electronic device.
	Regarding claim 6, Park doesn’t explicitly disclose the electronic device of claim 5, wherein the touch sensor pattern is coplanar with the antenna patch.
 	 However, in a similar field of endeavor, Lee discloses wherein the touch sensor pattern is coplanar with the antenna patch (Fig. 7 and ¶0101 discloses in the electronic device (e.g., the electronic device 100), a sub-antenna may be formed by utilizing an area of a touch panel 711 arranged on a display area of a display 750, or a sub-antenna may be formed in an area (e.g., on the same plane as the touch panel) that is adjacent to the touch panel 711).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park for the purpose of reducing the thickness of the electronic device.
	Regarding claim(s) 20, this/these apparatus claim(s) has/have similar limitations as apparatus claim(s) 5, and therefore rejected on similar grounds.

7. 	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gu et al. (US 2022/0291768 A1, hereinafter referred as “Gu”).
	Regarding claim 10, Park doesn’t explicitly disclose the electronic device of claim 7, wherein the display panel comprises an image display layer, and the touch sensor pattern is disposed below the image display layer.
 	However, in a similar field of endeavor, Gu discloses wherein the display panel comprises an image display layer (¶0057 discloses the light transmittance of the display screen), and the touch sensor pattern is disposed below the image display layer (¶0057 discloses the touch panel can be formed on the back side of the display screen, so that the influence of the touch panel on the light transmittance can be avoided).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park so that the influence of the touch panel on the light transmittance can be avoided (¶0057).
	Regarding claim 15, Park discloses the electronic device of claim 11, wherein the display panel comprises an image display layer on the lateral display screen (Fig. 21 and ¶0429 discloses the window 2101, the conductive pattern 2108, the touch panel 2103, and the display panel 2106 may be disposed in the first portion 2100-1 and the second portion 2100-2).
 	Park doesn’t explicitly disclose ...the touch sensor pattern is disposed below the image display layer.
 	However, in a similar field of endeavor, Gu discloses ...the touch sensor pattern is disposed below the image display layer (¶0057 discloses the touch panel can be formed on the back side of the display screen, so that the influence of the touch panel on the light transmittance can be avoided).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park so that the influence of the touch panel on the light transmittance can be avoided (¶0057).

8. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chai et al. (US 2016/0328057 A1, hereinafter referred as “Chai”).
	Regarding claim 16, Park doesn’t explicitly disclose the electronic device of claim 1, wherein the touch sensor pattern has a mesh structure.
 	However, in a similar field of endeavor, Chai discloses wherein the touch sensor pattern has a mesh structure (¶0022 discloses the sense electrode columns 114X (X electrodes) and drive electrode rows 114Y (Y electrodes) can comprise indium tin oxide (ITO) transparent conductor, micro wire metal mesh).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park for the purpose of improving light transmittance of the displayed image.
Allowable Subject Matter
9. 	Claims 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692